                                     Case 3:18-cv-00516-LRH-WGC Document 8 Filed 11/19/18 Page 1 of 3



                          1    SANDRA KETNER, ESQ., Bar # 8527
                               LITTLER MENDELSON, P.C.
                          2    200 S. Virginia Street
                               8th Floor
                          3    Reno, NV 89501.1944
                               Telephone:     775.348.4888
                          4    Fax No.:       775.786.0127

                          5    Attorneys for Defendant
                               ABC PHONES OF NORTH CAROLINA, INC.
                          6

                          7

                          8                                       UNITED STATES DISTRICT COURT
                          9                                           DISTRICT OF NEVADA
                       10

                       11      NATHALIA RIDENHOUR,

                       12                            Plaintiff,                 Case No. 3:18-CV-00516-MMD-WGC

                       13      vs.                                              STIPULATION AND ORDER TO EXTEND
                                                                                TIME FOR DEFENDANT TO FILE
                       14      ABC PHONES OF NORTH CAROLINA,                    RESPONSIVE PLEADING
                               INC., and DOES I-X,,
                       15
                                                     Defendant.
                       16

                       17
                                        Pursuant to Local Rules 6-1 and 7-1, Plaintiff Nathalia Ridenhour (“Plaintiff”), and
                       18
                               Defendant ABC Phones of North Carolina, Inc. (“Defendant”), by and through his counsel of record,
                       19
                               do hereby stipulate and agree to an extension of three (3) weeks to the deadline for Defendant to file
                       20
                               a responsive pleading to Plaintiff’s Complaint and Jury Demand. Defendant’s first responsive
                       21
                               pleading is currently due on November 20, 2018, and the parties agree to an extension up to and
                       22
                               including December 11, 2018.
                       23
                               ///
                       24
                               ///
                       25
                               ///
                       26
                               ///
                       27
                               ///
                       28
LITTLE R MEND
            D ELSO N, P .C .
       Attorneys At Law
     200 S. Virginia St reet   FIRMWIDE:160435731.1 999999.2190
           8th Floor
     Reno, NV 89501.1944
         775.348.4888
                                  Case 3:18-cv-00516-LRH-WGC Document 8 Filed 11/19/18 Page 2 of 3



                          1            This Stipulation is made in good faith and not for purposes of delay. The parties are

                          2    currently engaged in earnest negotiations to resolve the matter, which is the basis for the extension

                          3    requested by Defendant to file its responsive pleading.

                          4
                               Dated: November 19, 2018                      Dated: November 19, 2018
                          5

                          6
                               /s/ Mark Mausert                              /s/ Sandra Ketner
                          7    MARK MAUSERT, ESQ.                            SANDRA KETNER, ESQ.
                               CODY OLDHAM, ESQ.                             LITTLER MENDELSON, P.C.
                          8
                               Attorneys for Plaintiff                       Attorneys for Defendant
                          9    NATHALIA RIDENHOUR                            ABC PHONES OF NORTH CAROLINA, INC.
                       10

                       11                                                    ORDER

                       12                                                           IT IS SO ORDERED.

                       13                                                                      19th day of November
                                                                                    Dated this ______      _______, 2018.
                       14
                                                                                    _____________________________________
                       15                                                           ___________________________________
                                                                                    UNITED  STATES DISTRICT JUDGE
                                                                                    UNITED STATES MAGISTRATE JUDGE
                       16

                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27
                       28
LITTLE R MEND
            D ELSO N, P .C .                                                   2.
       Attorneys At Law
     200 S. Virginia St reet   FIRMWIDE:160435731.1 999999.2190
           8th Floor
     Reno, NV 89501.1944
         775.348.4888
                                  Case 3:18-cv-00516-LRH-WGC Document 8 Filed 11/19/18 Page 3 of 3



                          1                                          PROOF OF SERVICE

                          2            I am a resident of the State of Nevada, over the age of eighteen years, and not a party to the

                          3    within action. My business address is 200 S. Virginia Street, 8th Floor, Reno, Nevada 89501. On

                          4    November 19, 2018, I served the within document(s):

                          5           STIPULATION AND ORDER TO EXTEND TIME FOR DEFENDANT TO FILE
                                                         RESPONSIVE PELADING
                          6
                                       By CM/ECF Filing – Pursuant to FRCP 5(b)(3) and LR 5-4, the above-referenced document
                          7      :
                                       was electronically filed and served upon the parties listed below through the Court’s Case
                                       Management and Electronic Case Filing (CM/ECF) system:
                          8
                                Mark Mausert, Esq.
                          9     Cody Oldham, Esq.
                       10       729 Evans Avenue
                                Reno, Nevada 89512
                       11
                                Attorneys for Plaintiff
                       12

                       13              I declare under penalty of perjury that the foregoing is true and correct. Executed on

                       14      November 19, 2018, at Reno, Nevada.

                       15
                                                                                           /s/ Esperansa Reinold
                       16                                                                  Esperansa Reinold
                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27
                       28
LITTLE R MEND
            D ELSO N, P .C .                                                   3.
       Attorneys At Law
     200 S. Virginia St reet   FIRMWIDE:160435731.1 999999.2190
           8th Floor
     Reno, NV 89501.1944
         775.348.4888
